SPARLING, Justice,
dissenting.
I would hold that the prosecutor’s statement “you see the flesh hanging off their hands”1 is not error, or in the alternative, is at least harmless beyond a reasonable doubt. I therefore respectfully dissent.
The argument was made during the guilt/innocence phase of the trial. The record reveals that the only contested issue concerning guilt was whether or not the appellant was intoxicated at the time of the accident. The “hanging flesh” statement would not be germane to the issue of appellant’s intoxication. Further, appellant’s punishment was assessed by the court, and the court is presumed to have disregarded improper argument. See Kimithi v. State, 546 S.W.2d 323, 327 (Tex.Cr.App.1977); Rhine v. State, 642 S.W.2d 228, 229 (Tex.App.—Houston [14th Dist.] 1982). I therefore cannot understand how the appellant was harmed.
Aside from the harmless character of the argument, I cannot totally agree that the argument was error. The record is replete with evidence of the injuries suffered by the occupants of the car with which the appellant’s car collided. Among those injuries were “deep third degree burns to the hands and to the wrist”. The hands were displayed to the jury, and photographs of both sides of the hands were introduced into evidence and included with this record on appeal.
This writer cannot well describe the pitiful sight of those gnarled and disfigured hands which appear to be 100% scar tissue. Although there is no evidence that the flesh was “hanging”, the prosecutor, I would hold, was dramatically describing an injury which was obvious from the evidence. Certainly the meaning of Alejandro v. State, 493 S.W.2d 230 (Tex.Cr.App.1973), and its progeny does not prohibit, per se, argument outside the record, but rather the interjection of new facts by arguing outside the record. Nothing of significance was introduced in this case by the argument of the prosecutor. Therefore, I would hold that this argument is not error. Accordingly, I dissent to the opinion of the majority.

. The first statement, cited by majority “... and see those two burning boys with the flesh hanging off their arms ...” was improperly preserved by objection. [Appellant’s Attorney]: “... there is not one single person who’s testified they even saw the Mustang burning.” (Emphasis supplied).